USCA4 Appeal: 19-2355    Doc: 1          Filed: 12/02/2019   Pg: 1 of 1


                                                                  FILED: December 2, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 19-2355
                                          (7:19-cv-00164-BO)
                                         ___________________

        GREGORY BUSCEMI; KYLE KOPITKE; WILLIAM CLARK

                     Plaintiffs - Appellants

        v.

        EXECUTIVE DIRECTOR KAREN BRINSON BELL, in her official capacity as
        Executive Director of the North Carolina State Board of Elections

                     Defendant - Appellee


        This case has been opened on appeal.

        Originating Court                          United States District Court for the
                                                   Eastern District of North Carolina at
                                                   Wilmington
        Originating Case Number                    7:19-cv-00164-BO
        Date notice of appeal filed in             11/25/2019
        originating court:
        Appellant(s)                               Gregory Buscemi
        Appellate Case Number                      19-2355
        Case Manager                               Rickie Edwards
                                                   804-916-2702




                Case 7:19-cv-00164-BO Document 46 Filed 12/02/19 Page 1 of 1
